USCA4 Appeal: 22-6769      Doc: 16         Filed: 12/27/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6769


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JEREMY KISER,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:06-cr-00151-1)


        Submitted: December 20, 2022                                Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Jeremy Kiser, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6769      Doc: 16        Filed: 12/27/2022     Pg: 2 of 2




        PER CURIAM:

               Jeremy Kiser appeals the district court’s order denying his postjudgment motions in

        his closed criminal case to appoint counsel, for transcripts, and for medical records. We

        have reviewed the record and find no reversible error. Accordingly, we affirm the district

        court’s order. United States v. Kiser, No. 2:06-cr-00151-1 (S.D.W. Va. June 30, 2022).

        We deny all pending motions. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    2